SMITH, C. J.
(after stating the facts). The exceptions are in our opinion untenable, for the reasons we proceed to state.
1st Exception. The defendants assert that the plaintiffs ratified and took the fruits of the arrangement made between the personal representative and the vendor Phelps. It was therefore a subject of inquiry, and the issue was necessary in order that the jury might pass upon the disputed fact.
2d Exc. As to the existence of any evidence, or its sufficiency to warrant the verdict.
1. That there was evidence produced, is conceded in the plaintiffs’ prayer for instructions, at the conclusion of which, they say the jury should be charged, that, “if defendants have not so satisfied you by a preponderance of evidence, you should find the fourth issue ‘ No.’ ” The preponderance has reference to ratification by each, after attaining full age and when not under cov-erture. This is an admission that there was some evidence proper for thejury to consider and pass upon.
2. No instruction was asked that there was no evidence to sustain the affirmative, and no objection made on this ground until after verdict.
3. As to its reasonable sufficiency to authorize the finding. This was matter fit to be urged upon the Judge to induce him *292to set aside that finding and re-open the inquiry, as within the discretion confided to him, and his decision is conclusive.
Ill Exc. This objection is substantially that already examined.
IV. The reception of the evidence set forth in this exception, given by W. S. Owens, (Stanly Owens), one of the intestate's, heirs, and examined for the defendants.
The facts of his testimony are so vaguely set out, and the objection to it not pointed, that we are unable to appreciate the force of the objection. We cannot see why it is incompetent.
The testimony embraced in the objection, was to show that in fact the moneys paid to the administrator on the rescinding of the contract, were in fact spent by their mother and acting guardian in the tuition of the intestate’s children. It was an appropriation to their use, and beiug by them so known strengthens the evidence of their subsequent ratification. The fact testified to, is not itself a ratification, but as explanatory of what occurred after attaining full age, seems admissible, and this independently of the fact of infancy then existing, brings to the knowledge of such as were aware of the source from which the funds came thus used, information of the moneys so received being thus used for their benefit.
There is no error.
No error. Affirmed.